NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT




TIMOTHY WAYNE HERNANDEZ,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-4310
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee,                     )
                                           )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.
               Timothy Wayne Hernandez appeals his judgment and sentence for

contempt.1 On appeal, he argues that the trial court erred in imposing his contempt

sentence consecutive to any sentences imposed after the resolution of his pending

felony case. The State has properly conceded error, and we reverse his sentence.2

               Hernandez was charged with multiple felonies. At a hearing, Hernandez

was held in direct criminal contempt for his behavior in court. The circuit court

sentenced him to six months in county jail to be served consecutive to any sentence

Hernandez would receive in his existing criminal case. During the pendency of this

appeal, Hernandez filed a motion to correct illegal sentence pursuant to Florida Rule of

Criminal Procedure 3.800(b)(2), but the motion was deemed denied when the circuit

court failed to timely rule on it.3

               On appeal, Hernandez argues that his sentence is illegal because it was

ordered to commence at the conclusion of a future sentence yet to be announced. The

State has properly conceded error. As this court has previously recognized, a court

may not impose a sentence "consecutive to a sentence yet to be imposed on another

offense." Johnson v. State, 538 So. 2d 553, 554 (Fla. 2d DCA 1989). Accordingly, we

affirm Hernandez's judgment for contempt but reverse his sentence and remand for the

entry of a corrected sentence.


               1Although
                       the contempt charge was assigned a misdemeanor case
number, we have jurisdiction. See Schaab v. State, 33 So. 3d 763, 765 (Fla. 4th DCA
2010).
               2Hernandez    does not challenge his contempt judgment. Accordingly, we
affirm it without comment.
               3Althoughthe circuit court did eventually enter an order on the motion, the
order was a nullity because it was entered beyond the sixty-day time period specified in
the rule. See Miran v. State, 46 So. 3d 186, 188 (Fla. 2d DCA 2010).


                                            -2-
           Affirmed in part; reversed in part; remanded.


CASANUEVA, VILLANTI, and BLACK, JJ., Concur.




                                       -3-